DETAILED ACTION
This Office Action is responsive to communications of application received on 11/30/2021. The disposition of the claims is as follows: claims 1-20 are pending in this application. Claims 1 and 11 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2014-028393 filed in Japan on 2/18/2014. Certified copy of the priority document has been received from participating IP office on 8/7/2017 for earlier filed US application number 15/659,516, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 3/18/2022 and 6/14/2022 have been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “return unit”, “first unit”, “second unit”, “print unit” and “reading unit” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0135659 A1 to Ebi et al. in view of U.S. Patent Publication No. 2015/0043024 A1 to Hiramatsu et al.
As to claim 1, Ebi discloses an image forming apparatus (MFP 100 of figure 5) including a human sensor capable of detecting a human in a contactless, the image forming apparatus comprising: 
a return unit (CPU 166 of figure 4) configured to return the image forming apparatus from a sleep state (power saving state) in which power consumption is smaller than in a normal state (normal state; switching between normal and power saving state; paragraphs 0017-0018); 
a first unit configured to set whether to use schedule return for returning the image forming apparatus from the sleep state based on schedule information (power saving setting screen of figure 8; paragraphs 0092-0094; for example: user can manually set normal state or power saving state of the MFP for the specific time slot; paragraph 0061); and 
wherein the first unit and the second unit are able to set independently (power saving time is set according to schedule by user using the screen as shown in figure 8).
Ebi does not expressly disclose a second unit configured to set whether to use sensor return for returning the image forming apparatus from the sleep state based on the human sensor, wherein the second unit are able to set independently.
Hiramatsu, in the same area of image forming apparatus, teaches an image forming apparatus including a human sensor (S1 if figure 1) and a second unit configured to set whether to use sensor return for returning the image forming apparatus from the sleep state based on the human sensor, wherein the second unit are able to set independently (controller 10 for controlling the use of S1 of figure 1 by turning on/off switch SW-S1; paragraphs 0024 and 0029).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Ebi’s image forming apparatus by the teaching of Hiramatsu because it would allow for controlling of the MFP power management based on user’s proximity to the MFP.
As to claim 2, Ebi further discloses wherein the schedule information is days of the week (358 of figure 8).
As to claim 3, Ebi further discloses wherein the days of the week are Monday, Tuesday, Wednesday, Thursday, Friday, Saturday, and Sunday (358 of figure 8).
As to claim 4, Ebi/Hiramatsu further disclose an operation unit, wherein each of the first unit and the second unit is configured to make a setting based on an instruction received via the operation unit (Ebi: 120 of figure 4 and Hiramatsu: 20 of figure 1).
As to claim 5, Ebi/Hiramatsu further disclose wherein in a case where the received instruction is an enabling instruction, return processing is used, and in a case where the received instruction is a disabling instruction, return processing is not used (Ebi: whether to return to normal state from power saving based on timing as shown in figure 8; Hiramatsu: S1 enabled/disabled, yes/no in S202 of figure 5 and paragraphs 0053-0054, 0061).
As to claim 6, Hiramatsu further disclose wherein the human sensor is a pyroelectric sensor (paragraph 0024).
As to claim 7, Ebi further discloses a network interface configured to receive data via a network (170 of figure 4). 
Ebi does not expressly disclose wherein the return unit is configured to return the image forming apparatus from the sleep state by receiving data via the network interface. 
Hiramatsu, in the same area of image forming apparatus, teaches wherein the return unit is configured to return the image forming apparatus from the sleep state by receiving data via the network interface (paragraphs 0068-0074 and figure 6). 
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Ebi’s image forming apparatus by the teaching of Hiramatsu because it would allow for printing of documents received via the network interface while the MFP is in the power saving mode.
As to claim 8, Hiramatsu further disclose wherein power is not supplied to the human sensor in a setting of not using return (controller 10 for controlling the use of S1 of figure 1 by turning on/off switch SW-S1; paragraph 0029).
As to claim 9, Ebi/Hiramatsu further disclose a print unit configured to print an image on a sheet (Ebi: image forming unit 104 of figure 4 and paragraph 0017), wherein power is not supplied to the print unit in the sleep state (Hiramatsu: paragraph 0045 and S102 of figure 4).
As to claim 10, Ebi/Hiramatsu further disclose a reading unit configured to read a sheet and generate image data (Ebi: document reading unit 102 of figure 4 and paragraph 0017), wherein power is not supplied to the reading unit in the sleep state (Hiramatsu: paragraph 0045 and S102 of figure 4).
As to claim 11, Ebi discloses an image forming apparatus (MFP 100 of figure 5) including a human sensor capable of detecting a human in a contactless, the image forming apparatus comprising: 
a return unit (CPU 166 of figure 4) configured to return the image forming apparatus from a sleep state (power saving state) in which power consumption is smaller than in a normal state (normal state; switching between normal and power saving state; paragraphs 0017-0018); 
a first unit configured to set whether to use schedule return for returning the image forming apparatus from the sleep state based on schedule information (power saving setting screen of figure 8; paragraphs 0092-0094; for example: user can manually set normal state or power saving state of the MFP for the specific time slot; paragraph 0061); and 
wherein the first unit and the second unit are able to set separately (power saving time is set according to schedule by user using the screen as shown in figure 8).
Ebi does not expressly disclose a second unit configured to set whether to use sensor return for returning the image forming apparatus from the sleep state based on the human sensor, wherein the second unit are able to set separately.
Hiramatsu, in the same area of image forming apparatus, teaches an image forming apparatus including a human sensor (S1 if figure 1) and a second unit configured to set whether to use sensor return for returning the image forming apparatus from the sleep state based on the human sensor, wherein the second unit are able to set separately (controller 10 for controlling the use of S1 of figure 1 by turning on/off switch SW-S1; paragraphs 0024 and 0029).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Ebi’s image forming apparatus by the teaching of Hiramatsu because it would allow for controlling of the MFP power management based on user’s proximity to the MFP.
As to claims 12-20, please see similar rejection to claims 2-9 respectively above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675